The announcements contained in Coma Garrett, Jr., v. James G. Cuninghame (Ala. Sup.) 100 So. 845,1 are to the effect that the circuit judge committed error in rulings on demurrer to answer and special pleas *Page 443 
indicated in that opinion, and in granting the writ.
The two cases are submitted together. However, this judgment is reversed and one here entered declining the writ.
Appellee is taxed with the costs of this appeal.
Reversed and rendered, writ denied, and petition dismissed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 Ante, p. 430.